Per Curiam.

The decision of the Workmen’s Compensation Board holding notice, accident and causal relation established ” embraced a finding that the plaintiff’s injuries arose out of and in the course of his employment, binding upon the plaintiff until vacated or modified by direct proceedings under the Workmen’s Compensation Law (Doca v. Federal Stevedoring Co., 280 App. Div. 940, affd. 305 N. Y. 648; see, also, Matter of Doca v. Federal Stevedoring Co., 308 N. Y. 44, 49). In addition, the plaintiff’s own testimony showed, as a matter of law, that both he and the defendant were in the course of their employment when the accident occurred (Matter of Bennett v. Marine Works, 273 N. Y. 429; Matter of Marks v. Gray, 251 N. Y. 90). Accordingly, plaintiff’s sole remedy is under the provisions of the Workmen’s Compensation Law.
The judgment should be unanimously reversed upon the law and facts, with costs to defendant, and complaint dismissed, with costs.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.